DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5, 11 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. US 9654916 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to hash based location tracking. The allowed claims being narrower than the instant claims.
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100164714 herein Buller.
Claim 1, Buller discloses method comprising: receiving, at a mobile device from a tracking device, a hash value computed by the tracking device based on a unique identifier associated with the tracking device and an incremented value maintained by (0008, receiving a wireless signal, 0047, allow communications with remote devices); and in response to a determination that the tracking device is not associated with the mobile device (0008, 0011, 0021), providing, by the mobile device, the received hash value to a tracking server (0027, 0076), the tracking server configured to resolve a conflict between the received hash value and one or more other hash values based on a comparison of account information associated with the tracking device and account information associated with each of the one or more other hash values (0054, 0024, system receives the identity of the user from the terminal).

Claim 8, as analyzed with respect to the limitations as discussed in claim 1. 
Claim 14, as analyzed with respect to the limitations as discussed in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 6, 7, 9, 12, 13, 15, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100164714 herein Buller in view of US 20140282974 herein Maher.
Claim 2, Buller discloses the method of claim 1. 

Maher discloses wherein the hash value is computed based further on a key stored by the tracking device (0054). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods/system/devices of Buller to compute and compare hash values as taught by Maher so as to help prevent theft and fraud (0009).

Claim 3 Buller and Maher disclose the method of claim 2. 
Buller may not explicitly discloses wherein the key is also stored by mobile device, and wherein the key is not transmitted between the tracking device and the mobile device.
Maher discloses wherein the key is also stored by mobile device, and wherein the key is not transmitted between the tracking device and the mobile device (0054). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods/system/devices of Buller to compute and compare hash values as taught by Maher so as to help prevent theft and fraud (0009).

Claim 6, Buller discloses the method of claim 1. 
Buller may not explicitly disclose wherein the received hash value is received in an advertisement packet transmitted by the tracking device, and wherein the advertisement packet includes the incremented value in plaintext.
(0092). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods/system/devices of Buller to compute and compare hash values as taught by Maher so as to help prevent theft and fraud (0009).

Claim 7, Buller discloses the method of claim 1. 
Buller may not explicitly disclose wherein the tracking server is configured to compute a hash value for each tracking device associated with tracking server, and wherein the tracking server is configured to identify the tracking device in response to a match between a computed hash value and the received hash value.
Maher discloses wherein the tracking server is configured to compute a hash value for each tracking device associated with tracking server, and wherein the tracking server is configured to identify the tracking device in response to a match between a computed hash value and the received hash value. (0053-0054, comparison of the computed hash by the tag and mobile device; 0061 authentication device, i.e. mobile device performs all the functions of the trusted authority). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods/system/devices of Buller to compute and compare hash values as taught by Maher so as to help prevent theft and fraud (0009).

Claim 9. as analyzed with respect to the limitations as discussed in claim 2.

Claim 13, as analyzed with respect to the limitations as discussed in claim 6.
Claim 15, as analyzed with respect to the limitations as discussed in claim 2.
Claim 16, as analyzed with respect to the limitations as discussed in claim 2.
Claim 19, as analyzed with respect to the limitations as discussed in claim 6. 
Claim 20, as analyzed with respect to the limitations as discussed in claim 7.

Claims 4, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buller in view US 20130217332 herein Altman.
Claim 4, Buller discloses the method of claim 1. 
Buller may not explicitly disclose wherein the incremented value is incremented by the tracking device after each subsequent passage of a pre-determined interval of time.
Altman discloses wherein the incremented value is incremented by the tracking device after each subsequent passage of a pre-determined interval of time (Fig. 3: 308). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Buller to include changing the value as taught by Altman so as to protect privacy and prevent unauthorized tracking (0009).

Claim 10, as analyzed with respect to the limitations as discussed in claim 4.
Claim 17, as analyzed with respect to the limitations as discussed in claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277. The examiner can normally be reached M-F 9:30 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mehmood B. Khan/           Primary Examiner, Art Unit 2468